Caldwell, J.
—Appellee filed a motion in the district court to compel the sheriff, who is the appellant in this court, to pay over on a senior judgment the money collected by virtue of an execution issued on a junior judgment.
The act of the 14th February, 1860, which authorized this motion, was repealed by an act approved 9th November, 1866. It follows that the first execution coming to the hand of the sheriff shall be levied, and the money arising upon a sale under said levy shall go to the discharge of such execution. This is the rightful reward of diligence. A prior judgment creditor could still subject the land to the satisfaction of his judgment if the lien had not been lost. Judgment reversed, and
Motion dismissed.